Citation Nr: 1825803	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, bipolar disorder and attention deficit disorder.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim was originally adjudicated as separate claims of service connection for an anxiety disorder, bipolar disorder and attention deficit disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the separately alleged psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, so all potential psychiatric diagnoses are considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, bipolar disorder and attention deficit disorder.  The Board finds that additional development is necessary prior to adjudication of the claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the present case, the record contains a March 2013 VA opinion indicating, in effect, that it is unlikely that the Veteran's acquired psychiatric disabilities are related to service.  The Board finds, however, that the opinion is inadequate.  

The Veteran's service treatment records reflect that the Veteran reported having had a previous suicide attempt at the time of his enlistment in service.  It was noted that he needed a psychiatric evaluation.  A June 1974 psychiatric evaluation report indicated the Veteran at that time did not have an outstanding emotional problem and was suitable to serve in the U.S. Armed Forces.  Service treatment records indicate that the Veteran had an acute anxiety reaction nine weeks after enlisting and that he had severe depression with loss of appetite.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Significantly, then, if the Veteran's documented in-service mental health concerns are determined to have involved manifestation of his current diagnosed psychiatric pathology, this could provide a basis of entitlement to direct service connection for the psychiatric pathology.

The March 2013 VA examiner opined that the claimed psychiatric disorders were less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner stated that it was "likely" the Veteran had a preexisting mood disorder and anxiety disorder.  The examiner stated that "While it does not appear that the veteran's mental problems were incurred in the service, it is at least as likely as not that the stress of possible deployment contributed to the development of that anxiety reaction."  The March 2013 VA examiner's opinion is insufficient to determine whether it was clear and unmistakable that the disorder preexisted service.  The VA examiner's rationale addressing whether it is at least as likely as not that the Veteran's psychiatric disorders are related to service is incomplete.  Although the VA examiner noted the Veteran had an anxiety reaction that was likely related to the stress of possible deployment, the examiner did not indicate whether the anxiety reaction was a manifestation of any current acquired psychiatric disorder or fully explain why the Veteran's current disorders were not caused or incurred in service.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Further, private treatment records indicate that the Veteran has been diagnosed with bipolar and major depressive disorder.  However, the March 2013 VA examination report noted the Veteran had mood and anxiety disorders.  The VA examiner should clarify whether the Veteran also has diagnoses of bipolar and major depressive disorder and specifically address the etiology of those conditions.  

The record reflects that the Veteran receives VA treatment; the most recent VA treatment records contained in the Veteran's file are from February 2018.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from February 2018 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's acquired psychiatric disorders.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic acquired psychiatric disabilities, to include bipolar disorder, anxiety disorder, and attention deficit disorder, that have existed since January 2012.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

(A) Is it clear and unmistakable (i.e., obvious or manifest evidence) that the diagnosed disability existed prior to the Veteran's period of active service?

(B)  For each psychiatric disability identified as pre-existing service, is it clear and unmistakable (i.e., obvious or manifest) that the pre-existing psychiatric disability was not aggravated (i.e., permanent increase in severity) beyond the normal progression of the disability by active service?

(C)  For any psychiatric disability diagnosed, if the answer to (A) or (B) is that it is not clear and unmistakable, then is it at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability diagnosed is related to the Veteran's military service, to include treatment received therein?

Please specifically discuss the Veteran's September 1974 service treatment record indicating situational maladjustment, and an undated service treatment record noting emergency room treatment for an acute anxiety reaction and severe depression.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

